DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 6-11, 13-19, 21, 24 and 28 in the reply filed on 01/14/2021 is acknowledged.  Claims 3-5, 9-14, 20, 22-23, 25-31 and 34-58 have been cancelled.  Claims 32-33 are withdrawn as being directed to a non-elected invention. New claims 59-65 have been added.  Accordingly, claims 1-2, 6-8, 15-19, 21, 24 and 59-65 are under examination. 

Sequence Compliance
          The specification contains nucleotide/amino acid sequences in the specification which are encompassed by the definitions for nucleotide/amino acid sequences as set forth in 37 C.F.R. 1.821(a)(1) and (a)(2) and which must conform with the sequence rules for all applications that include nucleotide/amino acid sequences.  In the instant application the specification discloses nucleotide/amino acid sequences in Figures 13A-13G, Claims 15 and 60.  For example, Figure 13D discloses QRKK, RRGS etc. (please check all figures for all sequence compliance rules). There has been no CRF submitted or paper copy of the “Sequence listing”.   Also, the disclosed sequences in the figures fail to provide the respective SEQ ID NO: identifier next to the sequence.   Additionally, 

Drawings
The drawings are objected to because Figures 13A – 13G disclose sequences without disclosing the appropriate sequence identifiers.  For example, Figure 13D discloses QRKK, RRGS etc. (please check all figures for all sequence compliance rules).   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Abstract
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 is objected to because of the recitation “selected from…”, which is improper wording of a Markush type claim since it presents uncertainty or ambiguity as to whether the scope of the claim is actually limited to the species that follow. The language “selected from the group consisting of” is suggested as an acceptable language for an alternative expression.  See MPEP 2173.05(h).  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Claim 24 is objected to because of the recitation “selected from…”, which is improper wording of a Markush type claim since it presents uncertainty or ambiguity as to whether the scope of the claim is actually limited to the species that follow. The language “selected from .  Appropriate correction is required.
Claim 64 is objected to because of the following informalities:  Claim 64 is objected to because of the recitation “selected from…”, which is improper wording of a Markush type claim since it presents uncertainty or ambiguity as to whether the scope of the claim is actually limited to the species that follow. The language “selected from the group consisting of” is suggested as an acceptable language for an alternative expression.  See MPEP 2173.05(h).  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
              
Written Description
            Claims 1-2, 6-8, 15-19, 21, 24 and 59-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
            The claims are directed to methods of determining systemic lupus erythrematosis (SLE) in a subject based on the comparison of detected antibodies in the subject to a reference group.  The limitation 'subject’ represents a genus and encompasses human and non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake to name a few.  The limitation 'sample’ is a genus and encompasses tears, semen, liver, urine, kidney, brain, peritoneal fluid, sputum, synovial fluid, lung tissues or stool.  However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession the claimed invention.   Applicants have not described and established structure-function correlation for a representative number of species within the broad genus of at least the ‘subject’ and ‘sample’, such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the full scope of the claimed invention at the time the application was filed. 

A review of the instant specification indicates the following.  The specification on page 3, paragraph 0009 discloses the subject is human and the sample is a blood sample such as whole blood, plasma or serum.  The specification on page 6, paragraph 0035 discloses methods, assays and devices that identify differential patterns of peripheral-blood antibody binding to a peptide array.  Pages 29-32 of the specification disclose examples wherein blood samples from patients (human) are detected and correlated with SLE. The examples in the specification are limited to the detection of antibodies in a blood sample from patients (which appear to be human) and correlation to SLE.  The specification does not provide for the detection of antibodies in any and all samples from any and all species of subject nor does it provide a correlation these antibodies in any and all samples with a diagnosis of SLE.  Further, Torzewski et al, (Hindawl Publishing Corporation, Mediators of Inflammation, Vol 2014, Articles ID 683598, pages 1-7) teaches for example that CRP (biomarker) is an acute phase 
The only examples utilized in the specification appears to be limited to human blood samples and the detection of antibodies for determining SLE.  The specification does not disclose that antibodies which appear in blood also appear in samples such as lung, brain, sputum, tears, stool or that such antibodies would be expected to be shed, excreted into or found in these samples and correlated with SLE in any and all species of subject.  As stated supra the specification appears to be limited to human blood samples and detection of antibodies for determining SLE.
            The specification also fails to provide for a correlation of the recited antibodies in all subjects such as dogs, cats, cows, monkey, horse, rabbit squirrel and mice (as shown supra by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease) The specification also fails to provide that the recited antibodies exist in samples such as  lung tissue, kidney tissue, stool, sputum, CSF or liver tissue or that a correlation of these antibodies exist in such subjects with SLE.  Further, it is not well known in the art that these samples provide for the recited antibodies and that a correlation exists between such antibodies in the samples to SLE.  The examples in the specification appear to be limited to the detection of antibodies in human blood and correlated with SLE.  The purpose of the ‘written description; requirement is broader than to merely 
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ‘Written Description’ Requirement (66 FIR 1099-1111, January 5,2001) state, ‘[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 6-8, 15-19, 21, 24 and 59-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 1, step (c) the recitation “reference group having a range of disease activities” is vague and indefinite.  The specification does not provide a definition for the phrase and it is unclear if Applicant intends subjects not having the disease and subjects having a disease or if Applicant intends symptoms of SLE or symptoms of other diseases, if Applicant intends a reference having many different diseases or stages of disease or if Applicant intends something else.  Applicant is also reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.
          Claim 1 is indefinite in reciting “the set of peptides indicative of SLE in the reference samples..” because steps a-b are directed to testing a sample from a subject with a peptide array and detecting binding of antibodies to a set of peptides on the array to obtain a pattern of binding signals.  Step (c) then compares this signal to a reference signal.  If the reference sample also has peptide indicative of SLE then how is the disease activity of SLE in the subject determined because both the subject and reference would have a positive signal.  Although, the claim recites the reference group Please see also deficiency found in claim 59.
          Claim 15 the recitation “motifs or amino acids listed in Figures 13A-13G” renders the claim indefinite because the claim does not itself define the invention but relies on external material and modern claim practice requires that the claim must stand alone to define the invention and incorporation into claims express reference to the specification is not permitted (Ex parte Fressola, 27 USPQ 2d 1608).  The omission of failing to describe the claimed invention renders the claim incomplete.  If applicant intends to claim the motifs and amino acids of Figures it is recommended to incorporate the motifs and amino acids into the claims.
          Claim 16 the recitation “the average binding signal of the set of peptides” there is insufficient antecedent basis for this limitation.
          Claim 16, line 2 the recitation “an autoimmune disorder” is vague and indefinite because it is unclear if the Applicant is referring to the SLE recited in claim 1 or if Applicant intends another disorder.  Please clarify.
          Claim 16, the terms "high disease activity" and “higher disease activity” are relative terms which renders the claim indefinite.  The terms "high” and “higher” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.             

         Claim 17 the recitation “the remaining peptides” there is insufficient antecedent basis for this limitation.
         Claim 21 the recitation “a range of disease activities” is vague and indefinite because it is unclear what range of activities the applicant is referring to.  There is no definition provided for the phrase in the specification and it is unclear what constitutes a range of activities.  Thus the metes and bounds of the claim cannot be ascertained.
          Claim 21, the terms "high anti-dsDNA antibodies", “low complement protein C3”, “low complement protein C4,”, “high antinuclear antibody”, “high proteinuria” and “higher disease activity” are relative terms which renders the claims indefinite.  The terms "high” and “low” and are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
          Claim 21 the recitation “immunologic” is vague and indefinite.  It is unclear what is meant by immunologic.  There if no definition provided for the term in the specification and it is also unclear how immunologic is a clinical condition.  
           Claim 59, step (c) the recitation “reference group having a range of disease activities” is vague and indefinite.  The specification does not provide a definition for the phrase and it is unclear if Applicant intends subjects not having the disease and subjects having a disease or if Applicant intends symptoms of SLE or symptoms of other diseases, if Applicant intends a reference having many different diseases or 
          Claim 60 the recitation “motifs or amino acids listed in Figures 13A-13G” renders the claim indefinite because the claim does not itself define the invention but relies on external material and modern claim practice requires that the claim must stand alone to define the invention and incorporation into claims express reference to the specification is not permitted (Ex parte Fressola, 27 USPQ 2d 1608).  The omission of failing to describe the claimed invention renders the claim incomplete.  If applicant intends to claim the motifs and amino acids of Figures it is recommended to incorporate the motifs and amino acids into the claims.
          Claim 61 the recitation “the average binding signal of the set of peptides” there is insufficient antecedent basis for this limitation.
          Claim 61, line 2 the recitation “an autoimmune disorder” is vague and indefinite because it is unclear if the Applicant is referring to the SLE recited in claim 1 or if Applicant intends another disorder.  Please clarify.
          Claim 61, the terms "high disease activity" and “higher disease activity” are relative terms which renders the claim indefinite.  The terms "high” and “higher” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

          Claim 62 the recitation “the remaining peptides” there is insufficient antecedent basis for this limitation. 
          Claim 65 the recitation “immunologic” is vague and indefinite.  It is unclear what is meant by immunologic.  There if no definition provided for the term in the specification and it is also unclear how immunologic is a clinical condition.             

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-8, 15-19, 21, 24 and 59-65 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised Patent Subject Matter Eligibility Guidance published January, 7, 2019 in the Federal Register (84 FR 50).
  The claims are directed to a naturally occurring correlation between antibodies in subjects having SLE (“Guidance”, I.A.2.) (2A Prong one).  The additional elements (2A Prong two) of contacting the sample with a peptide array, detecting the binding of Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a 
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific. As shown by Johnston et al (US 2014/0087963) it was well-understood, purely conventional and routine to contact a peptide array with a sample and detecting antibodies in the sample and compare to a reference group (e.g. para’s 0004-0007, 0083, 0086, 0111-0112, 0155).  Also, as shown 
          Also, claims 1 and 59 recites “wherein the binding signal of the set of peptides indicative of SLE in the reference samples are lower in subject from the reference group having a score of at least 12 when using SLEDAI or SLEDAI-SELENA scoring system” and “wherein the binding signal of the set of peptides indicative of SLE in the reference samples are lower in subject from the reference group having a score of at least 2 when using SLEDAI or SLEDAI-SELENA scoring system”.  The “wherein” statements at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the antibodies in subjects having SLE. No active method steps are invoked or clearly required; the “wherein” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  As in Mayo, there is no requirement that a doctor act on the results of the method.  Thus, the steps in addition to the judicial exception(s) do not do more than describe the judicial exception(s) with general instructions.   
          Based upon this analysis of the claims as a whole, the above noted claims 1-2, 6-8, 15-19, 21, 24 and 59-65 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-2, 6-7, 16, 19, 21, 24, 59, 61 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al (US 2014/0087963) in view of Bombardier et al (Arthritis and Rheumatism, Vol 35, No. 6, June 1992) or Crow et al (US 2014/0135225) and further in view of Stafford (PNAS July 14, 2014, pages E3072-E3080). 
           Johnston et al discloses a method of determining a state of health and diagnosis of a subject (e.g. abstract, para’s 0004, 0007).  Johnston et al discloses that health monitoring and detection can be for a disease such as systemic lupus erythematosus (e.g. para’s 0050, 0151).  Johnston et al discloses the method comprises contacting a sample from a subject with a peptide array wherein the peptide array comprises different peptides for binding to antibody in the sample (e.g. para 0007, 0056-0057, 0159).  Johnston et al discloses detecting, processing, analyzing and correlating a pattern of binding with the condition wherein an immunosignature is produced (e.g. para 0056).  Johnston et al discloses that the immunosignaturing detects and partitions antibody response into a coherent set of signals that can be interpreted to provide a robust and comprehensive method for the diagnosis (e.g. para 0057).  Johnston et al discloses the pattern of binding is compared to that of standard signatures which can be from a cohort of healthy volunteers or a reference signal of unbound peptide from signature of subjects with disease (e.g. para 0083, 0171, 0226 & Table 3).  Johnston et 
           Johnston et al differs from the instant invention in failing to specifically teach determining SLE disease activity.
            Bombardier et al teaches that SLEDAI is an index for determining SLE disease activity (e.g. pgs 630, 636).  Bombardier et al discloses that SLEDAI includes determining the presence of immunologic organ system, oral ulcers, low complement such as C3, C4, proteinuria >0.5 (high proteinuria) (page 637, Tables 2-3).  Bombardier et al discloses that the SLEDAI can serve as a useful teaching tool for less experienced clinicians and can be used as a single-status activity index to describe and classify groups of patients.  Which is useful in comparing series of patients at different centers in terms of disease activity and not just the presence of organ involvement (e.g. page 638).     
           Crow et al teaches that SLEDAI provides a weighted cumulative index of lupus disease activity that provides a total score that falls between 1 and 105, with higher scores representing increased disease activity (e.g. para 0080).  Crow et al teaches that the SELDAI has been shown to be a valid and reliable disease activity measure in multiple patient groups, and has also been shown to be sensitive to changes in disease 
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of SELDAI for determining SLE disease activity into the method of Johnston et al because Johnston et al specifically teaches the health status can be deterring and teaches the disease can be SLE and Bombardier et al shows that SLEDAI is an index for determining SLE disease activity and that SLEDAI can serve as a useful teaching tool for less experienced clinicians and can be used as a single-status activity index to describe and classify groups of patients.  Which is useful in comparing series of patients at different centers in terms of disease activity and not just the presence of organ involvement.  Also, by way of Applicants own disclosure at paragraph’s 0030-0031 of the current specification the use of SLEDAI is the most commonly used study of lupus activity.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating SLEDAI such as taught by Bombardier et al into the method of Johnston et al for determining disease activity.
              It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of SELDAI for determining SLE disease activity into the method of Johnston et al because Crow et al teaches that SLEDAI provides a weighted cumulative index of lupus disease activity has been shown to be a valid and reliable disease activity measure in multiple patient groups, and has also been 
             Johnston et al and Bombardier et al or Crow et al differ from the instant invention in failing to explicitly teach comparison to a reference group having a range of disease activity.
            Stafford et al teaches that it is known and conventional in the art to establish a reference immunosignature from a group having different diseases and utilizing the reference immunosignature to diagnose disease by comparison of a test sample to the reference immunosignature (e.g. abstract, pgs E3073 and E3077-E3079).
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a reference immunosignature having different disease activity into the modified method of Johnston et al because Stafford et al teaches that it is known and conventional in the art to utilize a reference immunosignature having different disease to provide for diagnosis, differentiation and classification of a disease.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a reference immunosignature having different disease activity into the modified method of Johnston et al.

With respect to the recitation “wherein the average binding signal of the set of peptides indicative of an autoimmune disorder in the reference samples is lower in subjects from said reference group having high disease activity than the average binding signal of said peptides from subject in said reference group having higher disease activity” as recited in claims 16 and 61.  The combination of Johnston et al in view of Bombardier et al or Crow et al and Stafford et al teach the same method steps, subject, samples, components and SLEDAI as currently recited and therefore absent evidence to the contrary it is deemed that the average binding signal of the set of 
Also, it is noted that it is vague and indefinite what applicant intends in reciting “reference group having a range of disease activities”.  Thus for all the reasons stated supra the combination of Johnston et al in view of Bombardier et al or Crow et al and Stafford et al read on the instantly recited claims.

Claims 15, 17, 60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al in view of Bombardier et al or Crow et al and Stafford et al as applied to claims 1-2, 6-7, 16, 19, 21, 24, 59, 61 and 64-65 above, and further in view of Williams et al (BMC Immunology 2014, 15:23, pages 1-19).
See above for the teachings of Johnston et al., Bombardier et al., Crow et al., and Stafford et al.
Johnston et al., Bombardier et al., Crow et al and Stafford et al differ from the instant invention in failing to teach the sets of peptides indicative of SLE enriched with amino acid R (listed in Figure 13A of Applicants Drawings).
Williams et al shows diagnostic peptides of lupus (e.g. Table 1) and shows that the amino acid R appears in numerous peptides listed that are diagnostic of lupus.
 It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate R amino acid into peptides of the modified peptide array of Johnston et al and to enrich the R amino acid because Williams et al shows that numerous peptides which are . 

Claims 18 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al in view of Bombardier et al or Crow et al and Stafford et al as applied to claims 1-2, 6-7, 16, 19, 21, 24, 59, 61 and 64-65 above, and further in view of Woodbury et al (US 2017/0106344).
See above for the teachings of Johnston et al., Bombardier et al., Crow et al., and Stafford et al.


Woodbury et al discloses that it is known and conventional in the art to provide a set of peptides that provide the most unique antibody binding data for each disease and teaches that a set can comprise 50 peptides (e.g. para 0128).
           It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a set of peptides such as taught by Woodbury et al into the modified method of Johnston et al because Woodbury et al shows that it is known and conventional in the art to provide a set of peptides that provide the most unique antibody binding data for each disease and teaches that a set can comprise 50 peptides.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a set of peptides such as taught by Woodbury et al into the modified method of Johnston et al.  Further, the optimum number of peptides in an immunosignature set can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  Also, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), and 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art of record does not teach nor fairly suggest a method for determining SLE as currently recited wherein the different peptides on the array comprise less than 20 amino acids and are synthesized in situ wherein cysteine, methionine, isoleucine and threonine are excluded during synethesis of the peptide array.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
 /GARY COUNTS/ Primary Examiner, Art Unit 1641